Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5  - 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kang et al. (USPGPUB 2015/0070222).
Regarding claim 1, Kang et al. discloses an antenna structure (fig. 1), comprising: a first antenna (191B, fig. 1; paragraph 0049) , operating at a first frequency;  5a second antenna (the first radiation 191A, 191B, fig. 1; paragraph 0050), operating at the first frequency (paragraph 0050), wherein the first antenna is disposed side by side with the second antenna (the first and second antennas are disposed side by side in fig. 1);  and the first antenna and the second antenna are orthogonally polarized (fig. 1); a third antenna,(191C, fig. 1) operating at a second frequency (paragraph 0050), wherein the second frequency is lower than the first frequency (Bluetooth signal – 2.4 GHz is lower than 5 GHz); and a first grounding portion (the horizontal strip) , comprising a first side edge and a second side edge opposite to each 10other (the horizontal strip has first and second edge), wherein the first antenna and the second antenna are connected to the 
Regarding claim 11, Kang et al. discloses an electronic device (fig. 1) , comprising: a body (110), and at least one antenna structure (190) disposed around the body and electrically connected to the body (110, fig. 1), each of the at least one antenna structure comprising: a first antenna (191B, fig. 1; paragraph 0049) , operating at a first frequency;  5a second antenna (the first radiation 191A, 191B, fig. 1; paragraph 0050), operating at the first frequency (paragraph 0050), wherein the first antenna is disposed side by side with the second antenna (the first and second antennas are disposed side by side in fig. 1);  and the first antenna and the second antenna are orthogonally polarized (fig. 1); a third antenna,(191C, fig. 1) operating at a second frequency (paragraph 0050), wherein the second frequency is lower than the first frequency (Bluetooth signal – 2.4 GHz is lower than 5 GHz); and a first grounding portion (the horizontal strip) , comprising a first side edge and a second side edge opposite to each 10other (the horizontal strip has first and second edge), wherein the first antenna and the second antenna are connected to the first side edge and the third antenna is connected to the second side edge (in fig.1, the first and second antennas are connected to the first and second edge of the horizontal strip).  
Regarding claim 205, Kang et al. discloses an  antenna structure (fig. 1) wherein the first antenna  (191B) comprises a first slot dividing the first antenna into two first branches (see the two branches in antenna 191B), and the second antenna  (191A) comprises a second slot dividing the second antenna into two second branches, wherein the first slot 
Regarding claim 6, Kang et al. discloses an  antenna structure (fig. 1) wherein a first distance between the end of the second segment of the first slot and the first side edge of the first grounding portion is less than a second distance between the end of the second slot and the first side edge of the first grounding portion (fig. 1)[note the edges of the horizontal strip are not the same length].  
Regarding claim 7, Kang et al. discloses an5  antenna structure (fig. 1) wherein the third antenna comprises a slot dividing the third antenna into two branches (antenna 191A has two branches), the slot comprises a first segment and a second segment, the first segment and the second segment are perpendicular to each other, and the first segment is located between the second segment and the second side edge of the first grounding portion (fig. 1).  
Regarding claim 8, Kang et al. discloses an antenna structure (fig. 1) wherein each of the branches of the third antenna  (191 C) 10comprises a connection portion, a radiation portion, and a bending portion connecting the connection portion and the radiation portion, the two connection portions are connected to the second side edge of the first 
15Regarding claim 9, Kang et al. discloses an antenna structure (fig. 1) further comprising a second grounding portion (the horizontal strip), wherein the first antenna  (191B) and the second antenna  (191 A) are connected to the first side edge of the first grounding portion through the second grounding portion, and the first antenna, the second antenna, and the second grounding portion are disposed on the same plane (fig. 1).  
Regarding claim 10, Kang et al. discloses an antenna structure (fig. 1) wherein the first antenna (191B), the second antenna (191 A), the 20first grounding portion (the horizontal strip), and the third antenna  (191 C) are an integrally formed metal sheet structure (fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. in view of  Choi et al. (USPGPUB 2011/0175782).
Regarding claims 12 and 13, Kang et al. discloses an electronic device  discussed above except the electronic device, wherein the number of the antenna structures is at .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (USPGPUB 2015/0070222).
Regarding claims 2 – 4, Kang et al. disclose all the limitations discussed above but do not implicitly disclose an antenna structure   wherein the first antenna and the second antenna are disposed on a first plane, the third antenna is disposed on a second plane, and an angle between the first plane and the second plane ranges from 75 degrees to 90 degrees (claim 2); the 15 antenna structure, wherein the first grounding portion is disposed on a third plane, an angle between the first plane and the third plane is an obtuse angle, and an angle between the second plane and the third plane is an obtuse angle (claim 3); the antenna structure wherein a shortest distance between the second antenna and the third antenna ranges from 30 mm to 35 mm (claim 4).  However,  changing the angle between planes which comprise antennas is considered an option in design that one ordinary skill in the art is aware of and the shortest distance between the antennas is also a design choice. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that Kang et al. is at least equivalent to the claimed invention and an artisan in the art would optimize a standard design option in order to integrate the antenna inside an electronic device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804.  The examiner can normally be reached on Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845